IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60981
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTHONY BUCKHALTER,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:01-CV-258-GR
                        --------------------
                           October 9, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Anthony Buckhalter, federal prisoner #02649-043, appeals

from the denial of his motion to reconsider his motion to amend or

correct an imposed sentence pursuant to 28 U.S.C. § 3582(c)(2). He

also moves for a certificate of appealability (“COA”) in order to

appeal the denial of his 28 U.S.C. § 2255 motion.

          Buckhalter’s motion for reconsideration was not timely

filed.   See United States v. Brewer, 60 F.3d 1142, 1143-44 (5th


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 01-60981
                                        -2-

Cir. 1995).        The district court therefore did not err by denying

his motion for reconsideration.               See United States v. Miramontez,

995 F.2d 56, 58 n.2 (5th Cir. 1993).                 Accordingly, the district

court’s      judgment    of    denial     as    to   Buckhalter’s     motion   for

reconsideration is AFFIRMED.

             In    his   request   for    COA,    Buckhalter   alleges      various

constitutional violations based upon Apprendi v. New Jersey, 530
U.S. 466    (2000).        Assuming    that    Apprendi   were    retroactively

applicable,       Apprendi    would     not    provide   Buckhalter   any   relief

because any error in failing to submit the drug quantity to the

jury was harmless in light of the evidence of drug quantity

produced at trial.       See United States v. Peters, 283 F.3d 300, 313-

14 (5th Cir. 2002).           Because he has failed to make a substantial

showing of the denial of a constitutional right, his motion for COA

is DENIED.        See 28 U.S.C. § 2253(c)(2).

             AFFIRMED; COA DENIED.